



Exhibit 10(vii)
strykerlogoa18.jpg [strykerlogoa18.jpg]




Kevin A. Lobo
Chairman and CEO
2825 Airview Boulevard
Kalamazoo MI 49002 USA
P 269 389 7353
F 269 389 7209
www.stryker.com


Personal and confidential


February 8, 2017        
        
First Name Last Name


Dear First Name:


This confirms that we are awarding you a nonstatutory stock option for xxx
shares of Stryker Corporation Common Stock at a price of $xx.xx per share.
Except as otherwise provided in the Terms and Conditions, you may exercise this
option at 20% per year beginning on February 8, 2018, and it will expire on
February 7, 2027.


In addition to the nonstatutory option grant, you are receiving xxx RSUs with
respect to Common Stock of Stryker Corporation. Except as otherwise provided in
the enclosed Terms and Conditions, these RSUs will vest on March 21, 2018.


You can view these awards online at http://www.ubs.com/onesource/syk starting on
March 1, 2017. The detailed terms of the option and RSUs by which you will be
bound are in the Terms and Conditions, any applicable country addendum and the
provisions of the Company's 2011 Long-Term Incentive Plan. Those documents,
together with the related Prospectus, are available on the UBS One Source web
site.


You can find additional educational materials on the UBS One Source web site in
the Library section, including Stock Option and RSUs brochures, Stock Option and
RSUs Frequently Asked Questions and Stock Option and RSUs Tax Questions &
Answers.


Thank you for your partnership and your contributions toward positioning Stryker
for long-term success.






Sincerely,
signatureloboa07.jpg [signatureloboa07.jpg]
Kevin A. Lobo
Chairman and CEO


Page 1



--------------------------------------------------------------------------------







STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED


NON-EMPLOYEE DIRECTORS


1.    The Options to purchase Shares of Stryker Corporation (the “Company”)
granted to you during 2017 are subject to these Terms and Conditions Relating to
Nonstatutory Stock Options Granted Pursuant to the 2011 Long-Term Incentive
Plan, as Amended and Restated (the “Terms and Conditions”) and all of the terms
and conditions of the Stryker Corporation 2011 Long-Term Incentive Plan, as
Amended and Restated (the “2011 Plan”), which is incorporated herein by
reference. In the case of a conflict between these Terms and Conditions and the
terms of the 2011 Plan, the provisions of the 2011 Plan will govern. Capitalized
terms used but not defined herein have the meaning provided therefor in the 2011
Plan.


2.    Upon the termination of your service as a Director your right to exercise
the Options shall be only as follows:


(a)    If your service as a Director is terminated by Retirement (as such term
is defined in the 2011 Plan or determined under local law), you or your estate
(in the event of your death after termination by Retirement) shall have the
right, at any time on or prior to the 10th anniversary of the grant date, to
exercise the Options with respect to all or any part of the Shares subject
thereto, regardless of whether the right to purchase Shares had vested on or
before the date of your Retirement.


(b)    If your service as a Director is terminated by reason of Disability (as
such term is defined in the 2011 Plan or determined under local law) or death,
you, your legal representative or your estate shall have the right, for a period
of one year following such termination, to exercise the Options with respect to
all or any part of the Shares subject thereto, regardless of whether the right
to purchase such Shares had vested on or before the date of your termination by
Disability or death.


(c)    If you cease to be a Director for any reason other than those provided in
(a) or (b) above, you or your estate (in the event of your death after such
termination) may, within the thirty (30)-day period following such termination,
exercise the Options with respect to only such number of Shares as to which the
right of exercise had vested on or before the Termination Date, which shall be
the last day of your active service as a Director.


(d)    Notwithstanding the foregoing, the Options shall not be exercisable in
whole or in part (i) after the 10th anniversary of the grant date or (ii) except
as provided in Section 3(c) hereof or in the event of termination of service as
a Director because of










Page 2



--------------------------------------------------------------------------------





Disability, Retirement or death, unless you shall have continued to serve as a
Director for one (1) year following the date of grant of the Options.


(e)    Notwithstanding the foregoing, if you are eligible for Retirement but
cease to be a Director for any other reason before you retire, the right to
exercise the Options shall be determined as if your service as a Director ceased
by reason of Retirement.


3.    The number of Shares subject to the Options and the price to be paid
therefor shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The Options shall also
be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Board of Directors shall, in its sole discretion, determine that such change
equitably requires an adjustment in the Options, such adjustment shall be made
in accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Board of Directors shall determine, in its
sole discretion. Notice of any adjustment will be given to you and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes hereof.


(c)    The Board of Directors shall have the power to amend the Options to
permit the exercise of the Options (and to terminate any unexercised Options)
prior to the effectiveness of (i) any disposition of substantially all of the
assets of the Company, (ii) the shutdown, discontinuance of operations or
dissolution of the Company, or (iii) the merger or consolidation of the Company
with or into any other unrelated corporation.


4.    To exercise the Options, you must complete the exercise procedures as
established through UBS, the outsourced stock plan administration vendor, at
www.ubs.com/onesource/SYK or by telephone at +1 860 727 1515 (or such other
direct dial-in number that may be established from time to time). As part of
such procedures, you shall be required to specify the number of Shares that you
elect to purchase and the date on which such purchase is to be made, and you
shall be required to make full payment of the Exercise Price. An Option shall
not be deemed to have been exercised (i.e., the exercise date shall not be
deemed to have occurred) until the notice of such exercise and payment in full






Page 3



--------------------------------------------------------------------------------





of the Exercise Price are provided. The exercise date will be defined by the New
York Stock Exchange (NYSE) trading hours. If an exercise is completed after the
market close or on a weekend, the exercise will be dated the next following
trading day.
The Exercise Price may be paid in such manner as the Board of Directors may
specify from time to time in its sole discretion and as established through UBS,
including (but not limited to) the two following methods: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase sufficient to cover the aggregate
Exercise Price, or (ii) cash payment. In cases where you utilize the net
exercise arrangement and the Fair Market Value of the number of whole Shares
withheld is greater than the aggregate Exercise Price, the Company shall make a
cash payment to you equal to the difference as soon as administratively
practicable.
5.    Regardless of any action the Company takes with respect to any or all
income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Options,
including the grant of the Options, the vesting of the Options, the exercise of
the Options, the subsequent sale of any Shares acquired pursuant to the Options
and the receipt of any dividends and (ii) does not commit to structure the terms
of the grant or any aspect of the Options to reduce or eliminate your liability
for Tax-Related Items. Further, if you become subject to taxation in more than
one country between the grant date and the date of any relevant taxable or
withholding event, as applicable, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one country.
Prior to the delivery of Shares upon exercise of your Options, if your country
of residence (and/or the country services as a director occur, if different)
requires withholding of Tax-Related Items, the Company may withhold a number of
whole Shares otherwise issuable upon exercise of the Options that have an
aggregate Fair Market Value that the Company, taking into account local
requirements and administrative issues, determines in its sole discretion is
appropriate to cover withholding for Tax-Related Items with respect to the
Shares. The cash equivalent of the Shares withheld will be used to settle the
obligation to withhold the Tax-Related Items. In cases where the Fair Market
Value of the number of whole Shares withheld at the time of exercise is greater
than the amount required to be paid to the relevant government authorities with
respect to withholding for Tax-Related Items, the Company shall make a cash
payment to you equal to the difference as soon as administratively practicable.
Alternatively, the Company may withhold the Tax-Related Items required to be
withheld with respect to the Shares in cash from your director fees or other
amounts payable to you. In the event the withholding requirements are not
satisfied through the withholding of Shares or through your director fees or
other amounts payable to you by the Company, no Shares will be issued to you (or
your estate) upon exercise of the Options unless and until satisfactory
arrangements have been made by you with respect to the payment of any
Tax-Related Items that the Company determines, in its sole discretion,








Page 4



--------------------------------------------------------------------------------





should be withheld or collected with respect to such Options. By accepting these
Options, you expressly consent to the withholding of Shares and/or withholding
from your director fees or other amounts payable to you as provided for
hereunder. All other Tax-Related Items related to the Options and any Shares
delivered in payment thereof are your sole responsibility.


6.    The Options are intended to be exempt from the requirements of Code
Section 409A. The 2011 Plan and these Terms and Conditions shall be administered
and interpreted in a manner consistent with this intent. If the Company
determines that these Terms and Conditions are subject to Code Section 409A and
that it has failed to comply with the requirements of that Section, the Company
may, at the Company’s sole discretion, and without your consent, amend these
Terms and Conditions to cause them to comply with Code Section 409A or be exempt
from Code Section 409A.


7.    The Options shall be transferable only by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you. If you
purport to make any transfer of the Options, except as aforesaid, the Options
and all rights thereunder shall terminate immediately.


8.    If you are resident outside of the United States, you agree, as a
condition of the grant of the Options, to repatriate all payments attributable
to the Shares and/or cash acquired under the 2011 Plan (including, but not
limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the Options) if required by and in accordance with local
foreign exchange rules and regulations in your country of residence. In
addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence. Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of
residence.


9.    If you are resident in a country that is a member of the European Union,
the grant of the Options and these Terms and Conditions are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent that a court or tribunal of competent jurisdiction determines that
any provision of these Terms and Conditions is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


10.    The Options shall not be exercisable in whole or in part, and the Company
shall not be obligated to issue any Shares subject to the Options, if such
exercise and sale would, in the opinion of counsel for the Company, violate the
Securities Act of 1933 or any other U.S. federal, state or non-U.S. statute
having similar requirements as it may be in effect at the


















Page 5



--------------------------------------------------------------------------------





time. The Options are subject to the further requirement that, if at any time
the Board of Directors shall determine in its discretion that the listing or
qualification of the Shares subject to the Options under any securities exchange
requirements or under any applicable law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of or in
connection with the issuance of Shares pursuant to the Options, the Options may
not be exercised in whole or in part unless such listing, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.


11.    The grant of the Options shall not confer upon you any right to serve as
a Director nor limit in any way the right of the Company to terminate your
service as a Director at any time. You shall have no rights as a shareholder of
the Company with respect to any Shares issuable upon the exercise of the Options
until the date of issuance of such Shares.


12.    You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the Options under the 2011 Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of stock options or benefits in lieu of stock options in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of Shares
subject to the grant, the vesting provisions and the exercise price. Any
amendment, modification or termination of the 2011 Plan shall not constitute a
change or impairment of the terms and conditions of your service as a Director
of the Company.


13.    Your participation in the 2011 Plan is voluntary.
14.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.


15.    The Company hereby notifies you of the following in relation to your
personal data and the collection, processing and transfer of such data in
relation to the grant of the Options and your participation in the 2011 Plan
pursuant to applicable personal data protection laws. The collection, processing
and transfer of your personal data is necessary for the Company’s administration
of the 2011 Plan and your participation in the 2011 Plan, and your denial and/or
objection to the collection, processing and transfer of personal data may affect
your ability to participate in the 2011 Plan. As such, you voluntarily
acknowledge, consent and agree (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
    
The Company holds certain personal information about you, including (but not
limited to) your name, home address and telephone number, date of birth, social
security number or other identification number (e.g., resident registration
number), nationality, any Shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in your favor for the purpose of managing and
administering the 2011 Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing your












Page 6



--------------------------------------------------------------------------------





participation in the 2011 Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
information is unnecessary for the processing purposes sought. The Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
2011 Plan and for your participation in the 2011 Plan.


The Company will transfer Data as necessary for the purpose of implementation,
administration and management of your participation in the 2011 Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the 2011 Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. You hereby authorize (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing your participation in the 2011 Plan, including any requisite
transfer of such Data as may be required for the administration of the 2011 Plan
and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the 2011 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2011 Plan and
your participation in the 2011 Plan. You may seek to exercise these rights by
contacting the Company's HR department.


16. The grant of the Options is not intended to be a public offering of
securities in your country of residence. The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under local law). No employee of the
Company is permitted to advise you on whether you should purchase Shares under
the 2011 Plan or provide you with any legal, tax or financial advice with
respect to the grant of your Options. Investment in Shares involves a degree of
risk. Before deciding to purchase Shares pursuant to the Options, you should
carefully consider all risk factors and tax considerations relevant to the
acquisition of Shares under the 2011 Plan and the disposition of them. Further,
you should carefully review all of the materials related to the Options and the
2011 Plan, and you should consult with your personal legal, tax and financial
advisors for professional advice in relation to your personal circumstances.
    
17.    All questions concerning the construction, validity and interpretation of
the Options and the 2011 Plan shall be governed and construed according to the
laws of the state of Michigan, without regard to the application of the
conflicts of laws provisions thereof. Any












Page 7



--------------------------------------------------------------------------------





disputes regarding the Options or the 2011 Plan shall be brought only in the
state or federal courts of the state of Michigan.


18.    The Company may, in its sole discretion, decide to deliver any documents
related to the Options or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


19.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


20.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the Options be drawn up in English. If you have
received these Terms and Conditions, the 2011 Plan or any other documents
related to the Options translated into a language other than English and, if the
meaning of the translated version is different than the English version, the
English version will control.


21.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, if your country of residence is Belgium, the Options shall be subject
to the special terms and conditions in the addendum to these Terms and
Conditions (an “Addendum”). Further, if you transfer your residence to a country
that at the time of transfer has special terms and conditions for option grants,
those special terms and conditions will apply to you to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). In
all circumstances, any applicable Addendum shall constitute part of these Terms
and Conditions.
22.     The Company reserves the right to impose other requirements on the
Options, any Shares acquired pursuant to the Options and your participation in
the 2011 Plan to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
law, rules and regulations or to facilitate the operation and administration of
the award and the 2011 Plan. Such requirements may include (but are not limited
to) requiring you to sign any agreements or undertakings that may be necessary
to accomplish the foregoing.
















Page 8



--------------------------------------------------------------------------------










STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


NON-EMPLOYEE DIRECTORS


1.    The Options to purchase Shares of Stryker Corporation (the “Company”)
granted to you during 2016 are subject to these Terms and Conditions Relating to
Nonstatutory Stock Options Granted Pursuant to the 2011 Long-Term Incentive Plan
(the “Terms and Conditions”) and all of the terms and conditions of the Stryker
Corporation 2011 Long-Term Incentive Plan, as amended (the “2011 Plan”), which
is incorporated herein by reference. In the case of a conflict between these
Terms and Conditions and the terms of the 2011 Plan, the provisions of the 2011
Plan will govern. Capitalized terms used but not defined herein have the meaning
provided therefor in the 2011 Plan.


2.    Upon the termination of your service as a Director your right to exercise
the Options shall be only as follows:


(a)    If your service as a Director is terminated by Retirement (as such term
is defined in the 2011 Plan or determined under local law), you or your estate
(in the event of your death after termination by Retirement) shall have the
right, at any time on or prior to the 10th anniversary of the grant date, to
exercise the Options with respect to all or any part of the Shares subject
thereto, regardless of whether the right to purchase Shares had vested on or
before the date of your Retirement.


(b)    If your service as a Director is terminated by reason of Disability (as
such term is defined in the 2011 Plan or determined under local law) or death,
you, your legal representative or your estate shall have the right, for a period
of one year following such termination, to exercise the Options with respect to
all or any part of the Shares subject thereto, regardless of whether the right
to purchase such Shares had vested on or before the date of your termination by
Disability or death.


(c)    If you cease to be a Director for any reason other than those provided in
(a) or (b) above, you or your estate (in the event of your death after such
termination) may, within the thirty (30)-day period following such termination,
exercise the Options with respect to only such number of Shares as to which the
right of exercise had vested on or before the Termination Date, which shall be
the last day of your active service as a Director.


(d)    Notwithstanding the foregoing, the Options shall not be exercisable in
whole or in part (i) after the 10th anniversary of the grant date or (ii) except
as provided in Section 3(c) hereof or in the event of termination of service as
a Director because of Disability, Retirement or death, unless you shall have
continued to serve as a Director for one (1) year following the date of grant of
the Options.


Page 1



--------------------------------------------------------------------------------









(e)    Notwithstanding the foregoing, if you are eligible for Retirement but
cease to be a Director for any other reason before you retire, the right to
exercise the Options shall be determined as if your service as a Director ceased
by reason of Retirement.


3.    The number of Shares subject to the Options and the price to be paid
therefor shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The Options shall also
be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Board of Directors shall, in its sole discretion, determine that such change
equitably requires an adjustment in the Options, such adjustment shall be made
in accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Board of Directors shall determine, in its
sole discretion. Notice of any adjustment will be given to you and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes hereof.


(c)    The Board of Directors shall have the power to amend the Options to
permit the exercise of the Options (and to terminate any unexercised Options)
prior to the effectiveness of (i) any disposition of substantially all of the
assets of the Company, (ii) the shutdown, discontinuance of operations or
dissolution of the Company, or (iii) the merger or consolidation of the Company
with or into any other unrelated corporation.


4.    To exercise the Options, you must complete the exercise procedures as
established through UBS, the outsourced stock plan administration vendor, at
www.ubs.com/onesource/SYK or by telephone at +1 860 727 1515 (or such other
direct dial-in number that may be established from time to time). As part of
such procedures, you shall be required to specify the number of Shares that you
elect to purchase and the date on which such purchase is to be made, and you
shall be required to make full payment of the Exercise Price. An Option shall
not be deemed to have been exercised (i.e., the exercise date shall not be
deemed to have occurred) until the notice of such exercise and payment in full
of the Exercise Price are provided. The exercise date will be defined by the New
York Stock Exchange (NYSE) trading hours. If an exercise is completed after the
market close or on a weekend, the exercise will be dated the next following
trading day.


Page 2



--------------------------------------------------------------------------------







The Exercise Price may be paid in such manner as the Board of Directors may
specify from time to time in its sole discretion and as established through UBS,
including (but not limited to) the two following methods: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase sufficient to cover the aggregate
Exercise Price, or (ii) cash payment. In cases where you utilize the net
exercise arrangement and the Fair Market Value of the number of whole Shares
withheld is greater than the aggregate Exercise Price, the Company shall make a
cash payment to you equal to the difference as soon as administratively
practicable.
5.    Regardless of any action the Company takes with respect to any or all
income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Options,
including the grant of the Options, the vesting of the Options, the exercise of
the Options, the subsequent sale of any Shares acquired pursuant to the Options
and the receipt of any dividends and (ii) does not commit to structure the terms
of the grant or any aspect of the Options to reduce or eliminate your liability
for Tax-Related Items. Further, if you become subject to taxation in more than
one country between the grant date and the date of any relevant taxable or
withholding event, as applicable, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one country.
Prior to the delivery of Shares upon exercise of your Options, if your country
of residence requires withholding of Tax-Related Items, the Company shall
withhold a sufficient number of whole Shares otherwise issuable upon exercise of
the Options that have an aggregate Fair Market Value sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the Shares. In
cases where the Fair Market Value of the number of whole Shares withheld is
greater than the minimum Tax-Related Items required to be withheld, the Company
shall make a cash payment to you equal to the difference as soon as
administratively practicable. The cash equivalent of the Shares withheld will be
used to settle the obligation to withhold the Tax-Related Items. Alternatively,
the Company may withhold the minimum Tax-Related Items required to be withheld
with respect to the Shares in cash from your director fees or other amounts
payable to you. In the event the withholding requirements are not satisfied
through the withholding of Shares or through your director fees or any other
amounts payable to you, no Shares will be issued to you (or your estate) upon
exercise of the Options unless and until satisfactory arrangements have been
made by you with respect to the payment of any Tax-Related Items that the
Company determines, in its sole discretion, must be withheld or collected with
respect to such Options. By accepting these Options, you expressly consent to
the withholding of Shares and/or the withholding from your director fees or
other amounts payable to you as provided for hereunder. All other Tax-Related
Items related to the Options and any Shares delivered in payment thereof are
your sole responsibility.
6.    The Options are intended to be exempt from the requirements of Code
Section 409A. The 2011 Plan and these Terms and Conditions shall be administered
and interpreted in a manner consistent with this intent. If the Company
determines that these Terms and Conditions are subject to Code Section 409A and
that it has failed to comply with the requirements of that Section, the Company
may, at the Company’s sole discretion, and without your consent, amend these
Terms and Conditions to cause them to comply with Code Section 409A or be exempt
from Code Section 409A.




Page 3



--------------------------------------------------------------------------------





7.    The Options shall be transferable only by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you. If you
purport to make any transfer of the Options, except as aforesaid, the Options
and all rights thereunder shall terminate immediately.


8.    If you are resident outside of the United States, you agree, as a
condition of the grant of the Options, to repatriate all payments attributable
to the Shares and/or cash acquired under the 2011 Plan (including, but not
limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the Options) if required by and in accordance with local
foreign exchange rules and regulations in your country of residence. In
addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence. Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of
residence.


9.    If you are resident in a country that is a member of the European Union,
the grant of the Options and these Terms and Conditions are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent that a court or tribunal of competent jurisdiction determines that
any provision of these Terms and Conditions is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


10.    The Options shall not be exercisable in whole or in part, and the Company
shall not be obligated to issue any Shares subject to the Options, if such
exercise and sale would, in the opinion of counsel for the Company, violate the
Securities Act of 1933 or any other U.S. federal, state or non-U.S. statute
having similar requirements as it may be in effect at the time. The Options are
subject to the further requirement that, if at any time the Board of Directors
shall determine in its discretion that the listing or qualification of the
Shares subject to the Options under any securities exchange requirements or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of or in connection
with the issuance of Shares pursuant to the Options, the Options may not be
exercised in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.


11.    The grant of the Options shall not confer upon you any right to serve as
a Director nor limit in any way the right of the Company to terminate your
service as a Director at any time. You shall have no rights as a shareholder of
the Company with respect to any Shares issuable upon the exercise of the Options
until the date of issuance of such Shares.


12.    You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the Options under the 2011 Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of stock options or benefits in lieu of stock options in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of Shares
subject to the grant, the vesting provisions and the exercise price. Any
amendment, modification or termination of the 2011 Plan shall not constitute a
change or impairment of the terms and conditions of your service as a Director
of the Company.


Page 4



--------------------------------------------------------------------------------







13.    Your participation in the 2011 Plan is voluntary.
14.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.


15.    The Company hereby notifies you of the following in relation to your
personal data and the collection, processing and transfer of such data in
relation to the grant of the Options and your participation in the 2011 Plan
pursuant to applicable personal data protection laws. The collection, processing
and transfer of your personal data is necessary for the Company’s administration
of the 2011 Plan and your participation in the 2011 Plan, and your denial and/or
objection to the collection, processing and transfer of personal data may affect
your ability to participate in the 2011 Plan. As such, you voluntarily
acknowledge, consent and agree (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
    
The Company holds certain personal information about you, including (but not
limited to) your name, home address and telephone number, date of birth, social
security number or other identification number, nationality, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor for the purpose of managing and administering the 2011
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company will process the Data for the exclusive purpose
of implementing, administering and managing your participation in the 2011 Plan.
The data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
the Data is collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in your country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such information is unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the 2011 Plan and for your participation in the
2011 Plan.


The Company will transfer Data as necessary for the purpose of implementation,
administration and management of your participation in the 2011 Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the 2011 Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. You hereby authorize (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing your participation in the 2011 Plan, including any requisite
transfer of such Data as may be required for the administration of the 2011 Plan
and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the 2011 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2011 Plan and
your participation in the 2011 Plan. You may seek to exercise these rights by
contacting the Company's HR department.




Page 5



--------------------------------------------------------------------------------





16.     The grant of the Options is not intended to be a public offering of
securities in your country of residence. The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under local law). No employee of the
Company is permitted to advise you on whether you should purchase Shares under
the 2011 Plan or provide you with any legal, tax or financial advice with
respect to the grant of your Options. Investment in Shares involves a degree of
risk. Before deciding to purchase Shares pursuant to the Options, you should
carefully consider all risk factors and tax considerations relevant to the
acquisition of Shares under the 2011 Plan and the disposition of them. Further,
you should carefully review all of the materials related to the Options and the
2011 Plan, and you should consult with your personal legal, tax and financial
advisors for professional advice in relation to your personal circumstances.
    
17.    All questions concerning the construction, validity and interpretation of
the Options and the 2011 Plan shall be governed and construed according to the
laws of the state of Michigan, without regard to the application of the
conflicts of laws provisions thereof. Any disputes regarding the Options or the
2011 Plan shall be brought only in the state or federal courts of the state of
Michigan.


18.    The Company may, in its sole discretion, decide to deliver any documents
related to the Options or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


19.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


20.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the Options be drawn up in English. If you have
received these Terms and Conditions, the 2011 Plan or any other documents
related to the Options translated into a language other than English and, if the
meaning of the translated version is different than the English version, the
English version will control.


21.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, if your country of residence is Belgium, the Options shall be subject
to the special terms and conditions in the addendum to these Terms and
Conditions (an “Addendum”). Further, if you transfer your residence to a country
that at the time of transfer has special terms and conditions for option grants,
those special terms and conditions will apply to you to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). In
all circumstances, any applicable Addendum shall constitute part of these Terms
and Conditions.


22.     The Company reserves the right to impose other requirements on the
Options, any Shares acquired pursuant to the Options and your participation in
the 2011 Plan to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
law, rules and regulations or to facilitate the operation and administration of
the award and the 2011 Plan. Such requirements may include (but are not limited
to) requiring you to sign any agreements or undertakings that may be necessary
to accomplish the foregoing.




Page 6



--------------------------------------------------------------------------------







STRYKER CORPORATION


ADDENDUM TO
TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


NON-EMPLOYEE DIRECTORS


BELGIUM


In addition to the terms of the 2011 Plan and the Terms and Conditions, the
Options are subject to the following additional terms and conditions (the
“Addendum”). All capitalized terms as contained in this Addendum shall have the
same meaning as set forth in the 2011 Plan and the Terms and Conditions.
Pursuant to Section 20 of the Terms and Conditions, if you transfer your
residence and/or employment to another country reflected in an Addendum at the
time of transfer, the special terms and conditions for such country will apply
to you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law, rules and regulations, or to facilitate the operation and
administration of the award and the 2011 Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer).


Director Name: ___________________________ Number of Shares: _____________


Date of Grant: ___________________________ Exercise Price: _____________________


1.    Acceptance of Options. In order for the Options to be subject to taxation
at the time of grant, you must affirmatively accept the Options in writing
within 60 days of the Date of Grant specified above by signing below and
returning this original executed Addendum to:
Stock Plan Administration Department
2825 Airview Blvd.
Kalamazoo, Michigan 49002 (U.S.A)


I hereby accept the ________ (number) Options granted to me by the Company on
the Date of Grant. I also acknowledge that I have been encouraged to discuss the
acceptance of the Options and the applicable tax treatment with a financial
and/or tax advisor, and that my decision to accept the Options is made in full
knowledge.


Director Signature:        _______________________________


Director Printed Name:    _______________________________


Date of Acceptance:        _______________________________




Page 7



--------------------------------------------------------------------------------





If you fail to affirmatively accept the Options in writing within 60 days of the
Date of Grant, the Options will not be subject to taxation at the time of grant
but instead will be subject to taxation on the date you exercise the Options (or
such other treatment as may apply under Belgian tax law at the time of
exercise).
2.    Payment of Exercise Price Limited to Cash Payment. Notwithstanding
anything to the contrary in Section 4 of the Terms and Conditions, you shall be
permitted to pay the Exercise Price only by means of a cash payment (and the net
exercise method shall not be permitted).
3.    Undertaking for Qualifying Options. If you are accepting the Options in
writing within 60 days of the Date of Grant and wish to have the Options subject
to a lower valuation for Belgium tax purposes pursuant to the article 43, §6 of
the Belgian law of 26 March 1999, you may agree and undertake to (a) not
exercise the Options before the end of the third calendar year following the
calendar year in which the Date of Grant falls, and (b) not transfer the Options
under any circumstances (except upon on rights your heir might have in the
Options upon your death). If you wish to make this undertaking, you must sign
below and return this executed Addendum to the address listed above.
Director Signature:        _______________________________


Director Printed Name:    _______________________________




* * * * *








Page 8



--------------------------------------------------------------------------------










STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


NON-EMPLOYEE DIRECTORS




1.    The Restricted Stock Units (“RSUs”) with respect to Common Stock of
Stryker Corporation (the “Company”) granted to you during 2016 are subject to
these Terms and Conditions Relating to Restricted Stock Units Granted Pursuant
to the 2011 Long-Term Incentive Plan (the “Terms and Conditions”) and all of the
terms and conditions of the Stryker Corporation 2011 Long-Term Incentive Plan,
as amended (the “2011 Plan”), which is incorporated herein by reference. In the
case of a conflict between these Terms and Conditions and the terms of the 2011
Plan, the provisions of the 2011 Plan will govern. Capitalized terms used but
not defined herein have the meaning provided therefor in the 2011 Plan.


2.    Your right to receive the Shares issuable pursuant to the RSUs shall be
only as follows:
    
(a)    If you continue to be a Director, you will receive the Shares underlying
the RSUs that have become vested as soon as administratively possible following
the vesting date as set forth in the award document.


(b)     If you cease to be a Director by reason of Disability (as such term is
defined in the 2011 Plan or determined under local law) or death prior to the
date that your RSUs become fully vested, you or your estate will become fully
vested in your RSUs, and you, your legal representative or your estate will
receive all of the underlying Shares as soon as administratively practicable
following your termination by Disability or death.
    
(c)    If you cease to be a Director prior to the date that your RSUs become
fully vested for any reason other than those provided in (b) above, you shall
cease vesting in your RSUs effective as of your Termination Date, which shall be
the last day of your active service as a Director.


(d)    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle your RSUs in the form of: (i) a cash payment to the extent settlement in
Shares (1) is prohibited under local law,(2) would require you or the Company to
obtain the approval of any governmental and/or regulatory body in your country
of residence or (3) is administratively burdensome or (ii) Shares, but require
you to immediately sell such Shares (in which case, the Company shall have the
authority to issue sales instructions in relation to such Shares on your
behalf).




















Page 1



--------------------------------------------------------------------------------





3.    The number of Shares subject to the RSUs shall be subject to adjustment
and the vesting dates hereof may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
split-up, combination of shares, or otherwise) or if the number of such Shares
shall be increased through the payment of a stock dividend or a dividend on the
Shares of rights or warrants to purchase securities of the Company shall be
made, then there shall be substituted for or added to each Share theretofore
subject to the RSUs the number and kind of shares of stock or other securities
into which each outstanding Share shall be so changed, or for which each such
Share shall be exchanged, or to which each such Share shall be entitled. The
other terms of the RSUs shall also be appropriately amended as may be necessary
to reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Shares shall have been exchanged, then if the Board
of Directors shall, in its sole discretion, determine that such change equitably
requires an adjustment in the RSUs, such adjustment shall be made in accordance
with such determination.


(b)    Fractional Shares resulting from any adjustment in the RSUs may be
settled in cash or otherwise as the Board of Directors shall determine, in its
sole discretion. Notice of any adjustment will be given to you and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes hereof.


(c)    The Board of Directors shall have the power to amend the RSUs to permit
the immediate vesting of the RSUs (and to terminate any unvested RSUs) and the
distribution of the underlying Shares prior to the effectiveness of (i) any
disposition of substantially all of the assets of the Company, (ii) the
shutdown, discontinuance of operations or dissolution of the Company, or (iii)
the merger or consolidation of the Company with or into any other unrelated
corporation.


4.    If you are resident outside of the United States, you agree, as a
condition of the grant of the RSUs, to repatriate all payments attributable to
the Shares and/or cash acquired under the 2011 Plan (including, but not limited
to, dividends, dividend equivalents and any proceeds derived from the sale of
the Shares acquired pursuant to the RSUs) required by and in accordance with
local foreign exchange rules and regulations in your country of residence. In
addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence. Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of
residence.


5.    If you are resident in a country that is a member of the European Union,
the grant of the RSUs and these Terms and Conditions are intended to comply with
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law (the “Age Discrimination Rules”). To the extent
that a court or tribunal of


















Page 2



--------------------------------------------------------------------------------





competent jurisdiction determines that any provision of the Terms and Conditions
are invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


6.    Regardless of any action the Company takes with respect to any or all
income tax (including U.S. federal, state and local taxes or non-U.S. taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including the grant of the RSUs, the vesting of the RSUs, the subsequent sale of
any Shares acquired pursuant to the RSUs and the receipt of any dividends or
dividend equivalents and (ii) do not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate your liability for Tax-Related
Items. Further, if you become subject to taxation in more than one country
between the grant date and the date of any relevant taxable or withholding
event, as applicable, you acknowledge that the Company may be required to
withhold or account for Tax-Related Items in more than one country.


Prior to the delivery of Shares upon the vesting of your RSUs, if your country
of residence requires withholding of Tax-Related Items, the Company shall
withhold a sufficient number of whole Shares otherwise issuable upon the vesting
of the RSUs that have an aggregate Fair Market Value sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the Shares. In
cases where the Fair Market Value of the number of whole Shares withheld is
greater than the minimum Tax-Related Items required to be withheld, the Company
shall make a cash payment to you equal to the difference as soon as
administratively practicable. The cash equivalent of the Shares withheld will be
used to settle the obligation to withhold the Tax-Related Items. Alternatively,
the Company may withhold the minimum Tax-Related Items required to be withheld
with respect to the Shares in cash from your director fees or any other amounts
payable to you. In the event the withholding requirements are not satisfied
through the withholding of Shares by the Company or through your director fees
or other amounts payable to you, no Shares will be issued to you (or your
estate) upon vesting of the RSUs unless and until satisfactory arrangements have
been made by you with respect to the payment of any Tax-Related Items that the
Company determines, in its sole discretion, must be withheld or collected with
respect to such RSUs. By accepting this grant of RSUs, you expressly consent to
the withholding of Shares and/or withholding from your director fees or other
amounts payable to you as provided for hereunder. All other Tax-Related Items
related to the RSUs and any Shares delivered in payment thereof are your sole
responsibility.
    
7.    The RSUs are intended to be exempt from the requirements of Code Section
409A. The 2011 Plan and these Terms and Conditions shall be administered and
interpreted


























Page 3



--------------------------------------------------------------------------------





in a manner consistent with this intent. If the Company determines that these
Terms and Conditions are subject to Code Section 409A and that it has failed to
comply with the requirements of that Section, the Company may, at the Company’s
sole discretion, and without your consent, amend these Terms and Conditions to
cause them to comply with Code Section 409A or be exempt from Code Section 409A.
    
8.    The RSUs shall be transferable only by will or the laws of descent and
distribution. If you purport to make any transfer of the RSUs, except as
aforesaid, the RSUs and all rights thereunder shall terminate immediately.


9.    The RSUs shall not be vested in whole or in part, and the Company shall
not be obligated to issue any Shares subject to the RSUs, if such issuance
would, in the opinion of counsel for the Company, violate the Securities Act of
1933 or any other U.S. federal, state or non-U.S. statute having similar
requirements as it may be in effect at the time. The RSUs are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
RSUs under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the issuance of shares
pursuant to the RSUs, the RSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.


10.    The grant of the RSUs shall not confer upon you any right to serve as a
Director of the Company nor limit in any way the right of the Company to
terminate your service as a Director at any time. You shall have no rights as a
shareholder of the Company with respect to any Shares issuable upon the vesting
of the RSUs until the date of issuance of such Shares.


11.     You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of the RSUs under the 2011 Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
RSUs or any other award under the 2011 Plan or other benefits in lieu thereof in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the form and timing of any grant, the
number of Shares subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the 2011 Plan shall not constitute a
change or impairment of the terms and conditions of your service as a Director
of the Company.


12.    Your participation in the 2011 Plan is voluntary.


13.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.
    
14.    The Company hereby notifies you of the following in relation to your
personal data and the collection, processing and transfer of such data in
relation to the grant of the RSUs and your participation in the 2011 Plan
pursuant to applicable personal data protection laws. The collection, processing
and transfer of your personal data is necessary for the Company’s administration
of the 2011 Plan and your participation in the 2011 Plan,














Page 4



--------------------------------------------------------------------------------





and your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2011 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.
    
The Company holds certain personal information about you, including (but not
limited to) your name, home address and telephone number, date of birth, social
security number or other identification number, nationality, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, purchased, vested, unvested or outstanding in your
favor for the purpose of managing and administering the 2011 Plan (“Data”). The
Data may be provided by you or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2011 Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such information is unnecessary for the processing purposes sought.
The Data will be accessible within the Company’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the 2011 Plan and for your participation in the 2011 Plan.
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of your participation in the 2011 Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the 2011 Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. You hereby authorize (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing your participation in the 2011 Plan, including any requisite
transfer of such Data as may be required for the administration of the 2011 Plan
and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the 2011 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2011 Plan and
your participation in the 2011 Plan. You may seek to exercise these rights by
contacting the Company's HR department.


15.    The grant of the RSUs is not intended to be a public offering of
securities in your country of residence. The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under local law). No employee of the
Company is permitted to advise you on whether














Page 5



--------------------------------------------------------------------------------





you should acquire Shares under the 2011 Plan or provide you with any legal, tax
or financial advice with respect to the grant of the RSUs. The acquisition of
Shares involves certain risks, and you should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
2011 Plan and the disposition of them. Further, you should carefully review all
of the materials related to the RSUs and the 2011 Plan, and you should consult
with your personal legal, tax and financial advisors for professional advice in
relation to your personal circumstances.


16.    All questions concerning the construction, validity and interpretation of
the RSUs and the 2011 Plan shall be governed and construed according to the laws
of the state of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the RSUs or the 2011 Plan shall
be brought only in the state or federal courts of the state of Michigan.


17.    The Company may, in its sole discretion, decide to deliver any documents
related to the RSUs or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


18.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


19.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the RSUs be drawn up in English. If you have received
these Terms and Conditions, the 2011 Plan or any other documents related to the
RSUs translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.


20.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence set forth in an addendum to these Terms and Conditions (an
“Addendum”). Further, if you transfer your residence to another country
reflected in an Addendum to these Terms and Conditions at the time of transfer,
the special terms and conditions for such country will apply to you to the
extent the Company determines, in its sole discretion, that the application of
such special terms and conditions is necessary or advisable in order to comply
with local law, rules and regulations or to facilitate the operation and
administration of the award and the 2011 Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). In all circumstances, any applicable Addendum shall constitute
part of these Terms and Conditions.


























Page 6



--------------------------------------------------------------------------------





21.     The Company reserves the right to impose other requirements on the RSUs,
any Shares acquired pursuant to the RSUs, and your participation in the 2011
Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
award and the 2011 Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.






Page 7

